As a result of claimant’s failure to disclose a prior felony sexual abuse conviction on his employment application, claimant was discharged from his position as a school custodian. The Board denied his application for unemployment insurance benefits, finding that he was discharged for misconduct. Inasmuch as claimant does not dispute the fact that he failed to disclose this felony conviction when asked on his employment application, the Board’s finding of misconduct is supported by substantial evidence and must be upheld (see, Matter of Yuhas [Sweeney], 220 AD2d 977).
Cardona, P. J., Mercure, White, Yesawich Jr. and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.